Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 8 of U.S. Patent No. 10,409,918. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 are broader in scope, and therefore anticipated by, claims 4 and 8 of U.S. Patent No. 10,409,918. That is, the subject matter of claims 1-12 is anticipated by claims 4 and 8 of U.S. Patent No. 10,409,918 and claims 1-12 are therefore not patentably distinct from claims 4 and 8 of U.S. Patent No. 10,409,918.
	For example, a detailed comparison of claim 1 to claim 4 of U.S. Patent No. 10,409,918 is provided below.
	
Claim 1
Claim 4 of U.S. Patent No. 10,409,918 (including all limitations of parent claim(s))
Notes
A method implemented on a computer having at least one processor, storage, and a communication platform for managing language translation, the method comprising:
A method implemented on a computer having at least one processor, storage, and a communication platform for managing language translation, comprising the steps of:


crawling web pages of an origin web site to retrieve content in a first language by following publicly accessible links to additional pages
Crawling web pages for content is a specific means for obtaining content from web pages.
identifying at least one translatable component from the content in the first language that is not yet translated into a second language
identifying at least one translatable component from the content in the first language that is not yet translated into a second language

automatically scheduling for translation, content in the first language that has the at least one translatable component that is not yet translated, the scheduling being performed based on a priority associated with a corresponding web page, wherein the priority corresponds to a percentage of the web page that is already translated
automatically scheduling for human translation of the content in the first language that has the at least one translatable component that is not yet translated by storing a universal resource locator (URL) address of the content in a translation list, the scheduling being performed based on a priority associated with the corresponding web page, wherein the priority 
wherein the priority is determined based on a percentage of the web page that is translated
Claim 4 of U.S. Patent No. 10,409,918 includes the priority corresponding to a percentage of the web page that is already translated.
extracting one or more translatable components that are not yet translated into the second language
extracting one or more translatable components that are not yet translated into the second language from the newly retrieved content in the first language

translating the extracted one or more translatable components 
receiving human translation in the second language for at least some of the extracted one or more translatable components
Human translation is one specific means for translating the extracted one or more translatable components.
and storing in a database, the translations of the one or more translatable components as translated components
storing into a database the human translation of the at least some of the one or more extracted translatable components as translated components.
The human translation is a specific type of translation.



	Additionally, the limitations of claims 2-6 are also anticipated by claim 4 of U.S. Patent No. 10,409,918. Claims 7-12 are anticipated by claim 8 of U.S. Patent No. 10,409,918 for the same reasons as claims 1-6.
	

Allowable Subject Matter
	Claims 1-12 would be allowable if the Double Patenting rejections were overcome by, for example, the filing and approval of a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
As discussed in the Notice of Allowance mailed 17 April 2019 for parent application 12/609,778, Cadieux (Evaluating Technologies for Web Site Globalization) discloses a communication platform for managing language translation, including means for scheduling based on a priority associated with a corresponding web page. However, Cadieux merely discloses the scheduling of a web page may be based on “priority”, and is silent as to what the prioritization is based on. The prior art of record does not disclose or suggest, therefore, automatically scheduling for translation content in a first language that has at least one translatable component that is not yet translated, the scheduling being performed based on a priority associated with the corresponding web page, wherein the priority corresponds to a percentage of the web page that is already translated, as required by independent claims 1 and 7.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 5/13/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656